Motion Granted in Part and Denied in Part and Order filed December 29, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-01031-CV
                                   ____________

    HEATHER TENINI KUENTZ, INDIVIDUALLY, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT MICHAEL KUENTZ,
 DECEASED, AND AS NEXT FRIEND OF XXXXX XXXXXXX XXXXXX,
 A MINOR, LARRY MICHAEL "ROBERT" KUENTZ ET AL, Appellants

                                        V.

THE COLE GROUP, INC., MAC HAIK CHEVROLET, LTD., MAC HAIK
CHEVROLET LTD. D/B/A MAC HAIK CHEVROLET AND MAC HAIK
                  CHEVROLET, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-45172

                                     ORDER

      Appellants’ motion for an extension of time to file a reply brief is granted to
January 21, 2017. Appellants’ request to postpone submission is denied.

                                  PER CURIAM